Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having application No. 16/920,111 has a total of 24 claims pending in the application; there are 3 independent claim and 21 dependent claims, all of which are ready for examination by the examiner.

INFORMATION CONCERNING IDS:
The information disclosure statement (IDS) submitted on 07/02/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

INFORMATION CONCERNING FOREIGN PRIORITY:
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Republic of Korea on 12/27/2019.
INFORMATION CONCERNING CLAIMS:
Claim Interpretation
1.	Claim limitations in this application do not use the word "means" (or "step"), thus, they are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1-24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the number of read requests" in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim. Dependent claims 2-13 are rejected at least by virtue of their dependency from the independent claim 1.
	Claim 14 recites the limitation "the number of read requests" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Dependent claims 15-23 are rejected at least by virtue of their dependency from the independent claim 14.
	Claim 24 recites the limitation "the number of read requests" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 6 recites the limitation "the number of pieces of data" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 17 recites the limitation "the number of pieces of data" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 18 is rejected by virtue of its dependency from claim 17.
Claim 2 recites the limitation "the number of channels" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. Claim 3-4 are rejected by virtue of their dependency from claim 2.
Claim 8 recites the limitation "the number of channels" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 15 recites the limitation "the number of channels" in line 5-6.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 20 recites the limitation "the number of channels" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the number of channels" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the number of remaining read requests" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 21 recites the limitation "the number of remaining read requests" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Conclusion
The prior art made of record and not relied upon are as follows:
3.	Chow et al. (US 20070255891 A1).
4. 	Ryan et al. (US 20200409445 A1).
5. 	Yamanaka et al. (US 20140025863 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHEM FARROKH whose telephone number is (571)272-4193.  The examiner can normally be reached Monday through Friday from 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. For questions regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


September 30, 2021